Dismissed and Opinion Filed February 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01117-CV

                   KENNETH SMITH AND SHANEL SMITH, Appellants
                                      V.
                      JPMORGAN CHASE BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 17C-071-2

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Before the Court is the parties’ February 9, 2018 joint motion to dismiss appeal. The parties

inform the Court that they have settled their differences. The parties’ motion contains a stipulation

that “the funds held in the registry of the County Court at Law No. 2 related to the stay of the writ

of possession shall be released to [a]ppellants’ counsel.” The parties request we dismiss the appeal

with prejudice, order each party to bear their own costs of appeal, and direct the Clerk of the

County Court at Law No. 2 to release the supersedeas bond held in the court’s registry to

appellants’ counsel.
       We grant the parties’ motion and, in accordance with their agreement, we dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(2)(A).




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




171117F.P05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KENNETH SMITH AND SHANEL                          On Appeal from the County Court at Law
 SMITH, Appellants                                 No. 2, Kaufman County, Texas
                                                   Trial Court Cause No. 17C-071-2.
 No. 05-17-01117-CV         V.                     Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
 JPMORGAN CHASE BANK, N.A.,
 Appellee

       In accordance with this Court’s opinion of this date, we GRANT the parties’ joint motion
to dismiss and DISMISS this appeal with prejudice.

       We ORDER each party to bear their own costs of this appeal and direct the Clerk of the
County Court at Law No. 2 to release the supersedeas bond held in the court’s registry to
appellants’ counsel.


Judgment entered February 20, 2018.




                                             –3–